          Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jose Luis Tapia Fierro,                          No. CV-19-03096-PHX-JAT
10                  Plaintiff,                         FINDINGS OF FACT AND
                                                       CONCLUSIONS OF LAW
11    v.
12    Leon N Wilmot,
13                  Defendant.
14
15           In this case, Plaintiff Jose Luis Tapia Fierro is suing Defendant Leon N. Wilmot,
16   Yuma County Sheriff, in his individual capacity under 18 U.S.C. § 1983 for violating his

17   Fourth Amendment right against unreasonable searches and seizures. Plaintiff argues
18   Defendant did so by holding Plaintiff for approximately 16 hours after he posted bond until

19   he could be released to the custody of Immigration and Customs Enforcement (ICE) and

20   seeks $4 million in damages. The Court presided over a bench trial in this matter on March
21   24, 2021. The Court now finds and concludes the following.
22   I.      FINDINGS OF FACT

23           On March 31, 2017, Plaintiff was arrested and taken into the custody of the Yuma

24   County Sheriff’s Office (YCSO) following a fatal automobile accident. That same day,

25   ICE issued an Immigration Detainer (form I-247A) and Warrant for Arrest of Alien (form

26   I-200) for Plaintiff. The March 2017 forms stated that ICE had determined probable cause
27   existed to believe Plaintiff was a removable alien because removal proceedings were
28   pending against Plaintiff. On April 4, 2017, Plaintiff appeared before a Yuma County
       Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 2 of 7



 1   judge. Because charges had not yet been filed, the judge ordered Plaintiff released from
 2   custody.
 3          Following Plaintiff’s release, ICE arrested Plaintiff and transferred Plaintiff to a
 4   federal detention center in Florence, Arizona. On April 6, 2017, Plaintiff was indicted for
 5   the March 31, 2017 automobile accident. On April 11, 2017, ICE again issued an
 6   Immigration Detainer (form I-247A) and Warrant for Arrest of Alien (form I-200) for
 7   Plaintiff (collectively, the “April 2017 forms”). The April 2017 Immigration Detainer was
 8   addressed to the Florence detention center “OR Any Subsequent Law Enforcement
 9   Agency” and stated that “[t]he alien must be served with a copy of this form for the detainer
10   to take effect.”
11          On April 20, 2017, ICE returned Plaintiff to YCSO custody. Plaintiff posted a bond
12   in the manslaughter case on May 26, 2017 at 5:10 p.m. The YCSO held Plaintiff in custody
13   until 9:13 a.m. on May 27, 2017, at which point Plaintiff was turned over to ICE. There is
14   no evidence in this record that there is an agreement between the Attorney General and
15   Arizona or Yuma County authorizing YCSO officers to perform the functions of an
16   immigration officer under 8 U.S.C. § 1357(g)(1).
17          At trial, the Court heard testimony from Plaintiff, who testified that he was not
18   served with either of the April 2017 forms. Regarding the April 2017 Immigration
19   Detainer, the Court finds Plaintiff’s testimony credible. The bottom of the Immigration
20   Detainer form includes a section for an immigration officer to complete, indicating the time
21   and manner in which an alien was served with the form. Although the Immigration Detainer
22   form contains an officer’s signature, the sections for the date and manner of service are
23   blank. Because this information is missing, the Court has no reason to doubt Plaintiff’s
24   testimony that he was not served with the April 2017 Immigration Detainer.
25          Although Plaintiff also testified that he was not served with the April 2017
26   Immigration Warrant, the Court does not find this testimony credible. Unlike the April
27   2017 Immigration Detainer, the Warrant (signed by a different immigration officer than
28   the Immigration Detainer) indicates that it was served on Plaintiff on April 11, 2017 and


                                                 -2-
       Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 3 of 7



 1   the contents of the notice were read to Plaintiff in Spanish. Because the completed form
 2   contradicts Plaintiff’s testimony, the Court finds that Plaintiff was served with the April
 3   2017 Immigration Warrant.
 4          The Court also heard testimony from Virginia Quiroz, YCSO senior support
 5   detention specialist; Gerardo Monjardin, YCSO detention officer; and Israel Amadisto,
 6   YCSO detention support supervisor. Quiroz testified to her role in preparing for an
 7   inmate’s release. She testified that Plaintiff’s release authorization form indicated that
 8   Plaintiff was going to be released to ICE custody. Quiroz testified that, as a result, she
 9   verified that an Immigration Detainer and Warrant were present in Plaintiff’s file before
10   signing off on his release. Monjardin similarly testified he checks for Immigration
11   Detainers before signing off on a release to ICE custody. The Court finds Quiroz and
12   Monjardin’s testimony credible and accordingly finds that the YCSO was in possession of
13   the April 2017 forms at the time it decided to hold Plaintiff overnight.
14          Amadisto testified that his duties regarding release include reviewing and signing
15   off on releases. He testified that Plaintiff was held overnight because he posted bond around
16   5:00 p.m. on May 26, 2017, and no ICE officers were available to available to pick up
17   Plaintiff. He further testified that ICE officials asked the YCSO to hold Plaintiff until the
18   following day. He also testified that when ICE is no longer interested in picking someone
19   up from YCSO custody, it informs the YCSO, and that did not happen in Plaintiff’s case.
20   The Court finds this unrefuted testimony credible as well.
21          Based on the foregoing, the Court finds that at the time the YCSO chose to hold
22   Plaintiff overnight so he could be transferred to ICE’s custody, the YCSO knew that ICE
23   believed probable cause existed to suspect Plaintiff was removable. The Court also finds
24   that the YCSO had contact with ICE, and ICE officials requested that the YCSO hold
25   Plaintiff in custody overnight.
26   II.    ANALYSIS AND CONCLUSIONS OF LAW
27          The Fourth Amendment to the Constitution provides, “The right of the people to be
28   secure in their persons, houses, papers, and effects, against unreasonable searches and


                                                 -3-
       Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 4 of 7



 1   seizures, shall not be violated . . . .” U.S. Const. amend. IV. “[A]n arrest without probable
 2   cause violates the fourth amendment and gives rise to a claim for damages under § 1983.”
 3   Borunda v. Richmond, 885 F.2d 1384, 1391 (9th Cir. 1988). “Probable cause exists ‘when
 4   the facts and circumstances within [an officer’s] knowledge are sufficient for a reasonably
 5   prudent person to believe that the suspect has committed a crime.’” Reed v. Lieurance, 863
 6   F.3d 1196, 1204 (9th Cir. 2017) (quoting Rosenbaum v. Washoe County, 663 F.3d 1071,
 7   1076 (9th Cir. 2011)).
 8          “The doctrine of qualified immunity protects government officials ‘from liability
 9   for civil damages insofar as their conduct does not violate clearly established statutory or
10   constitutional rights of which a reasonable person would have known.’” Pearson v.
11   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
12   (1982)). “Qualified immunity shields government officials under § 1983 unless (1) they
13   violated a federal statutory or constitutional right, and (2) the unlawfulness of their conduct
14   was clearly established at the time.” Hernandez v. Town of Gilbert, 989 F.3d 739, 743 (9th
15   Cir. 2021) (quotations omitted). “A clearly established right is one that is ‘sufficiently clear
16   that every reasonable official would have understood that what he is doing violates that
17   right.’” Rico v. Ducart, 980 F.3d 1292, 1298 (9th Cir. 2020) (quoting Mullenix v. Luna,
18   577 U.S. 7, 11 (2015) (per curiam)). A district court may address the two prongs of
19   qualified immunity in either order. Pearson, 555 U.S. at 236.
20          The Court holds that Defendant is entitled to qualified immunity. Addressing the
21   second prong of qualified immunity first and assuming Defendant’s conduct constitutes a
22   constitutional violation, the unlawfulness of this action is not clearly established.
23          The Court has uncovered no binding authority clearly establishing that the conduct
24   at issue here constitutes an unconstitutional seizure. At the time that Plaintiff posted bond,
25   the YCSO was in possession of ICE’s April 2017 Immigration Detainer and Warrant.
26   Although the Immigration Detainer was not in effect because it was not served on Plaintiff,
27   the April 2017 forms nonetheless stated that probable cause existed to believe Plaintiff was
28   a removable alien because removal proceedings were pending against Plaintiff. Relying on


                                                  -4-
       Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 5 of 7



 1   this information, the YCSO contacted ICE, and ICE requested that the YCSO hold Plaintiff
 2   until it could send an officer to pick up Plaintiff. Pursuant to this request, the YCSO held
 3   Plaintiff until an ICE officer could arrive at the jail. Under these circumstances, the Court
 4   finds that an officer could reasonably conclude that holding Plaintiff overnight comported
 5   with 8 U.S.C. § 1357(g)(10)(B), which recognizes a state officer’s ability to “cooperate
 6   with the Attorney General in the identification, apprehension, detention, or removal of
 7   aliens not lawfully present in the United States.”
 8          Plaintiff argues that Arizona v. United States, 567 U.S. 387 (2012), clearly
 9   establishes that the YCSO’s conduct in this case was unconstitutional. But Arizona does
10   not prohibit the type of cooperation between the YCSO and ICE at issue here. Arizona
11   noted that “[t]here may be some ambiguity as to what constitutes cooperation under the
12   federal law[,] but no coherent understanding of the term would incorporate the unilateral
13   decision of state officers to arrest an alien for being removable absent any request,
14   approval, or other instruction from the Federal Government.” Id. at 410 (emphasis added).
15   No such unilateral action is at issue in this case. Instead, the YCSO was acting pursuant to
16   a specific request from ICE to hold Plaintiff. And, by that point, the YCSO and ICE had
17   previously cooperated in transporting Plaintiff between their custody. Accordingly, the
18   Court finds that the YCSO’s conduct here falls within the “ambiguity as to what constitutes
19   cooperation” Arizona recognized rather than the “unilateral action” Arizona prohibits.
20          The lack of a clearly established law in this area is also evidenced by the competing
21   federal district and state court cases on which both parties rely to support their
22   constitutional augments. Although the Ninth Circuit has recognized that “there need not be
23   a case directly on point” for law to be clearly established, “a body of relevant case law is
24   usually necessary” to “place the lawfulness of the particular action beyond debate.” Rice
25   v. Morehouse, 989 F.3d 1112, 1125 (9th Cir. 2021) (citations and alteration omitted). The
26   Court does not find that a sufficient body of relevant caselaw exists addressing the
27   lawfulness of the YCSO’s actions. The Minnesota Court of Appeals discussed the cases
28   upon which both parties primarily rely in Esparza v. Nobles County and recognized that


                                                 -5-
           Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 6 of 7



 1   “courts have disagreed on what ‘cooperation’ with the federal government means under
 2   section 1357(g)(10).” No. A18-2011, 2019 WL 4594512, at *9 (Minn. Ct. App. Sept. 23,
 3   2019); compare, e.g., Lopez-Lopez v. Cnty. of Allegan, 321 F. Supp. 3d 794, 801 (W.D.
 4   Mich. 2018) (holding that the defendant did not violate the plaintiff’s Fourth Amendment
 5   rights by detaining the plaintiff at ICE’s request), with Lopez-Flores v. Douglas Cnty., No.
 6   6:19-CV-00904-AA, 2020 WL 2820143, at *4 (D. Or. May 30, 2020) (finding Lopez-Lopez
 7   unpersuasive and holding that “even if there were sufficient communication [between ICE
 8   and state officials] to impute probable cause, defendants would not have authority to detain
 9   plaintiff as there was no formal agreement allowing them to do so”). In light of these
10   competing non-binding court decisions, the Court does not find that a body of caselaw
11   existed to clearly establish that Defendant acted unlawfully.
12            Finally, the Court does not find that Defendant’s conduct was so egregious as to be
13   plainly unconstitutional absent a body of relevant caselaw. See District of Columbia v.
14   Wesby, 138 S. Ct. 577, 590 (2018) (“Of course, there can be the rare ‘obvious case,’ where
15   the unlawfulness of the officer’s conduct is sufficiently clear even though existing
16   precedent does not address similar circumstances.”); cf. Taylor v. Riojas, 141 S. Ct. 52, 54
17   (2020) (per curiam) (“Confronted with the particularly egregious facts of this case, any
18   reasonable officer should have realized that [the plaintiff’s] conditions of confinement
19   offended the Constitution.”). As discussed, this case involves an action taken by the YCSO
20   at the request of ICE that is arguably within the scope of 8 U.S.C. § 1357(g)(10)(B) and,
21   consequently, is not egregious on its face.
22            In sum, the Court concludes that Plaintiff fails to show that Defendant violated
23   clearly established law by detaining Plaintiff overnight at ICE’s request. Accordingly, the
24   Court need not address the constitutional question presented. See Pearson, 555 U.S. at 236.
25   IV.      JUDGMENT
26            For the foregoing reasons,
27   ///
28   ///


                                                   -6-
       Case 2:19-cv-03096-JAT Document 54 Filed 04/16/21 Page 7 of 7



 1          IT IS ORDERED that the Clerk of Court shall enter judgment for Defendant and
 2   against Plaintiff.
 3          Dated this 16th day of April, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
